DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 7 reading “the both end portions” should read --the pipe portion and the extending portion--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “a second end portion having a greater sectional area than the first end portion” in Lines 5-6. Claim 9 also recites the limitation “a second end portion having a greater sectional area than the first end portion” in Lines 9-10. It is unclear from this limitation what dimensional area the term “sectional area” is referencing. For purposes of examination, the term “sectional area” is being interpreted as a circumferential cross-sectional area. Appropriate correction and/or clarification is required. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "double layers of the double layer area press against the entire inner and outer surface of the extending portion and are connected to the single layer area at the through hole" in Lines 14-16. There is insufficient antecedent basis for “the entire inner and outer surface” in the claims. In addition, it is unclear from the claim which layer of the double layers contact the inner surface and/or outer surface of the extending portion. Examiner recommends rewriting the aforementioned limitation. For instance, the limitation "double layers of the double layer area press against the entire inner and outer surface of the extending portion and are connected to the single layer area at the through hole" could read --the double layer area comprising an inner layer and an outer layer, wherein the inner layer presses against an entire inner surface of the extending portion and the outer layer presses against an entire outer surface of the extending portion, the inner layer and the outer layer connected to the single layer area at the through hole--. Such an amendment would be effective in overcoming issues of antecedent basis and clarity. For purposes of examination, examiner will use the aforementioned suggested amendment. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (USPGPub 2002/0198489) in view of Solberg (USPGPub 2008/0287037) and Renz et al. (USPN 7,666,162). 

Re Claim 1, Silver discloses a breast shield (Silver Figs. 29-34; ¶ 0203) used in a breast pump configured to pump human breast milk, the breast shield comprising: a base portion (1202) including a pipe portion (1202-1) and an extending portion (1202-2), wherein a hollow (90) is formed in the base portion (1202), the extending portion (1202-2) including a first end portion (1202-3) connected to the pipe portion (1202-1), a second end portion (1202-4) having a greater sectional area than the first end portion (1202-3) and a sidewall (1202-5) connecting the first end portion (1202-3) and the second end portion (1202-4), the first end portion (1202-3) and the second end portion (1202-4) being open (as seen in Silver Annotated Fig. 32 below), the extending portion (1202-2) configured to accommodate a part of a human breast in the hollow (90) through the second end portion (1202-4) (Silver Annotated Fig. 32 below; ¶ 0211); a through hole (1238), passing through the sidewall (1202-1); and a soft portion (1204), surrounding a portion of an outer surface and an entire inner surface of the extending portion (1202-2) (Silver Annotated Fig. 32 below), preventing an airflow through the through hole (1238), and having flexibility (Silver ¶ 0203-0213).
	Furthermore, Silver discloses wherein the soft portion (1204) comprises: a first soft layer (1251) being pressed against the entire inner surface of the extending portion (1202-2) (Silver ¶ 0209, 0211 - wherein sidewalls of flexible shield part 1204 are drawn radially outward during suction); a second soft layer (1252) being pressed against a portion of the outer surface of the extending portion (1202-2) (at 1240 - Silver Annotated Fig. 32 below; ¶ 0208); and a third soft layer (1250), being provided at the through hole (1238), and being connected to the first soft layer (1251) and the second soft layer (1252) (Silver Annotated Fig. 32 - wherein the third soft layer extends from the intersection of the first and second soft layer to the bottom of the breast shield past the through-hole 1238); and wherein the third soft layer (1250) is convex toward an inside of the base portion (1202) (wherein third soft layer 1250 is convex at both ends in relation to the base portion - Silver Annotated Fig. 32).
	However, Silver fails to disclose the soft portion surrounding an entire outer surface of the extending base portion and wherein the second soft layer is pressed against the entire outer surface of the extending base portion. Solberg teaches a breast shield (64) used in a breast pump (60) (Solberg Fig. 6B), the breast shield (64) comprising a soft portion (62) and an extending portion (64-1) (as seen below in Solberg Annotated Fig. 6B below), the soft portion (62) comprising a soft layer (62-1), wherein the soft portion (62) and soft layer (62-1) thereof surrounds an entire outer surface of the extending portion (64-1) (as seen below in Solberg Annotated Fig. 6B below), wherein the soft portion secures the breast shield to the breast pump and is removable and disposable after use (Solberg ¶ 0044-0045, 0051). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the soft layer of the breast shield of Silver to surround an entire outer surface of the extending base portion and wherein the second soft layer is pressed against the entire outer surface of the extending base portion, such a configuration as disclosed by Solberg wherein the soft portion secures the breast shield to the breast pump and is removable and disposable after use.
	Silver also fails to disclose the third layer being convex via the through hole toward an inside of the extending portion. Renz discloses a breast shield (600) used in a breast pump (Renz Fig. 7) comprising a soft layer (622) (Renz Col. 4 Line 2) provided at a through hole (560) of the breast shield (600), the soft layer (622) being convex via the through hole (560) toward an inside of an extending portion (500) aiding in creating a massaging effect when positive and negative pressure is supplied through the through hole (Renz Col. 6 Lines 48-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the third soft layer of Silver to be convex via the through hole toward an inside of the extending portion as disclosed by Renz for aiding in creating a massaging effect when positive and negative pressure is supplied through the through hole.


    PNG
    media_image1.png
    535
    823
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    422
    389
    media_image2.png
    Greyscale


Re Claim 4, Silver in view of Solberg and Renz teach all of the limitations of Claim 1. Silver discloses wherein the third soft layer (1250) elongates and moves toward an inside of the extending portion (1202-2) when negative pressure is formed in the base portion (1202) (Silver ¶ 0211 - “drawing the sidewalls 1250 radially outwardly”; Annotated Fig. 32 above).

Re Claims 5 and 6, Silver in view of Solberg and Renz teach all of the limitations of Claim 1. Silver discloses wherein the soft portion (1204) further comprises a contact edge (1240) being provided along an edge (1207, 1241) of the second end portion (1202-4) and being pressed against the human’s breast (Silver ¶ 0204, 0208; Fig. 30); and wherein the contact edge (1240) is connected to the first soft layer (1251) and the second soft layer (1252) (Silver Annotated Fig. 32 above).

Re Claim 7, Silver in view of Solberg and Renz teach all of the limitations of Claim 5. Silver discloses wherein the contact edge (1240) is convex toward the human’s breast to come into contact therewith (Silver Annotated Fig. 32 above; ¶ 0204 - “conical forward portion 1207” for snap engagement with 1240, both of which are conical, or convex, toward the breast).

Re Claim 8, Silver in view of Solberg and Renz teach all of the limitations of Claim 1. Silver discloses wherein the soft portion (1204) is formed through insertion molding (Silver Claims 12 and 14).

Re Claim 9, Silver discloses a breast pump comprising: a breast shield (Silver Figs. 29-34; ¶ 0203) configured to be pressed against a human’s breast; a pressure adjustor as described at Silver ¶ 0210-0211) being configured to adjust a pressure inside the breast shield to pump human breast milk; and a pumped milk storage portion (Silver ¶ 0002 - “collection container’), storing pumped breast milk, wherein the breast shield comprises: a base portion (1202), having a funnel shape including open both ends (as seen in Silver Annotated Fig. 32 above); a pipe portion (1202-1) and an extending portion (1202-2), and a hollow (90) therein, wherein the extending portion (1202-2) includes a first end portion (1202-3) connected to the pipe portion (1202-1), a second end portion (1202-4) having a greater sectional area than the first end portion (1202-3) and a sidewall (1202-5) connecting the first end portion (1202-3) and the second end portion (1202-4); a through hole (1238) passing through the sidewall (1202-5) of the extending portion (1202-2) (Silver Annotated Fig. 32 above). 
	Silver further discloses a soft portion (1204), having flexibility (Silver 0208 - “flexible inner shield part”), and including a single layer area covering the through hole (1238) and a double layer area (portion of 1252 that wraps around 1241 in Silver Annotated Fig. 32 above) connected to the single layer area, wherein the double layer area accommodates the extending portion (1202-2) (Silver ¶ 0203-0213), the double layer area comprising an inner layer and an outer layer, wherein the inner layer presses against an entire inner surface of the extending portion (1202-2) and the outer layer presses against a portion of an outer surface of the extending portion (1202-2), the inner layer and the outer layer connected to the single layer area distally from the through hole (1238). 
	However, Silver fails to disclose the outer layer presses against an entire outer surface of the extending portion, the inner layer and the outer layer connected to the single layer area at the through hole. Solberg teaches a breast shield (64) used in a breast pump (60) (Solberg Fig. 6B), the breast shield (64) comprising a soft portion (62) and an extending portion (64-1) (as seen below in Solberg Annotated Fig. 6B below), the soft portion (62) comprising a soft layer (62-1), wherein the soft layer (62-1) thereof presses against an entire outer surface of the extending portion (64-1) (as seen below in Solberg Annotated Fig. 6B below), wherein the soft portion secures the breast shield to the breast pump and is removable and disposable after use (Solberg ¶ 0044-0045, 0051). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the second soft layer of the breast shield of Silver to press against an entire outer surface of the extending base portion, such a configuration as disclosed by Solberg wherein the soft portion secures the breast shield to the breast pump and is removable and disposable after use.
	Furthermore, it would have been an obvious matter of design choice to modify Silver in view of Solberg to include the inner layer and the outer layer connected to the single layer area at the through hole, since applicant has not disclosed that having the inner layer and the outer layer connected to the single layer area at the through hole as opposed to the Solberg teaching of “the inner layer and the outer layer connected to the single layer area distally from the through hole” solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the inner layer and the outer layer connected to the single layer area at the through hole, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
	Silver also does not disclose wherein the single layer area is convex via the through hole toward an inside of the extending portion. Renz discloses a breast shield (600) used in a breast pump (Renz Fig. 7) comprising a single layer (622) (Renz Col. 4 Line 2) provided at a through hole (560) of the breast shield (600), the single layer (622) being convex via the through hole (560) toward an inside of an extending portion (500) aiding in creating a massaging effect when positive and negative pressure is supplied through the through hole (Renz Col. 6 Lines 48-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the single layer area of Silver to be convex via the through hole toward an inside of the extending portion as disclosed by Renz for aiding in creating a massaging effect when positive and negative pressure is supplied through the through hole.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner submits that prior art Silver in view of Renz fail to disclose the soft portion surrounding an entire outer surface of the extending base portion and wherein the second soft layer is pressed against the entire outer surface of the extending base portion. Examiner now relies upon prior art Solberg to teach this limitation. 

Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. At the top of Page 7 of the response, applicant argues regarding Claims 1 and 9 that prior art Silver fails to teach neither “a third soft layer, being provided at the through hole, being connected to both the first soft layer and the second soft layer at the through hole as recited in Claim 1 nor “a single layer area covering the through hole and a double layer area connected to the single layer area as recited in Claim 9. This is incorrect where the third soft layer of Silver extends from the intersection of the first and second soft layer to the bottom of the breast shield past the through hole 1238. With regard to the limitations “the second soft layer at the through hole, being convex via the through hole toward an inside of the extending portion” of Claim 1 and “wherein the single layer area is convex via the through hole toward an inside of the extending portion” of Claim 9, prior art Silver is not relied upon to teach these limitations. 
	At the bottom of Page 7 of the response, applicant argues “the third soft layer (622) of Renz fails to go through the through hale (565).” However, neither of independent Claims 1 or 9 cite a limitation where the third soft layer goes through the through hole. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant also argues “the third soft layer (622) of Renz is connected to the second soft layer (632) not at the through hole (565) but elsewhere.” This is correct where examiner relies upon primary reference Silver to teach the inner layer and the outer layer connected to the single layer area distally from the through hole rather than at the through hole. However, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Examiner recommends adjusting the language of Claim 9 as suggested in the 112 rejection above followed by providing the significance of the inner layer and the outer layer connected to the single layer area at the through hole within the response. Where the present case is found allowable over the inner layer and the outer layer connected to the single layer area at the through hole, the significance of this configuration must be made apparent, with citations to the specification and drawings made where possible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783    
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783